In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-00347-CR

____________________


TAYLOR BOURN, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 410th District Court 
Montgomery County, Texas

Trial Cause No. 06-06-05999-CR




MEMORANDUM OPINION
 Taylor Bourn (1) appeals the revocation of deferred adjudication community supervision
and imposition of a two-year sentence for the state jail felony offense of credit or debit card
abuse.  See Tex. Pen. Code Ann. § 32.31 (Vernon Supp. 2008).  Bourn pled true to the
eleven allegations contained in the State's motion to adjudicate.   
	On appeal, Bourn's counsel filed a brief that presents counsel's professional
evaluation of the record and concludes the appeal is frivolous.  See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).  On October 16, 2008, we granted an extension of time for the appellant to file
a pro se brief.  We received no response from appellant. 
	We reviewed the appellate record, and we agree with counsel's conclusion that no
arguable issues support an appeal.  Therefore, we find it unnecessary to order appointment
of new counsel to re-brief the appeal.  See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex.
Crim. App. 2005); cf. Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We
affirm the trial court's judgment. (2)
	AFFIRMED.

                                                                            __________________________________
                                                                                              CHARLES KREGER
                                                                                                         Justice

Submitted on February 11, 2009
Opinion Delivered February 25, 2009
Do not publish

Before McKeithen, C.J., Kreger and Horton, JJ.
1. The judgment states that the appellant's name is "Taylor Nicole Bourn[.]"
2. Appellant may challenge our decision in this case by filing a petition for discretionary
review.  See Tex. R. App. P. 68.